 Exhibit 10.1

 

Loan Agreement

 

Place of Execution: Minsheng Bank Building 16th Floor, No. 1 Business Outer
Ring Road, Zhengdong New District, Zhengzhou Lender (“Party A”): ZhongYu (Henan)
Energy Holdings Limited Legal representative: LU, Zhaoheng Company Location:
Minsheng Bank Building 16th Floor, No. 1 Business Outer
Ring Road, Zhengdong New District, Zhengzhou Phone: 0371-87518030 Borrower
(“Party B”): Beijing Zhong Ran Wei Ye Gas Co., Ltd. Legal representative: LIU,
Yuchuan Company Location: Room 2008, Tower A, Caizhi Int'l Building, No. 18
Zhongguancun Dong Street, Haidian District, Beijing Phone: 010-82600041

 

With the principles of fairness, good faith, honesty and voluntariness, Party A
and Party B have agreed and executed this contract to perform accordingly.

 

Article I. Amount and Term of the Loan

 

Party A and B agree that Party A shall grant Party B a cash loan facility
available for multiple drawdowns in one year starting from the date hereof in a
total amount up to RMB 50,000,000 (fifty million).

The term for each drawdown is 12 months.

 

Article II. Purpose of the Loan

 

Party B will use the loan as its working capital. 

 

Article III. Interest rate

 

1. The interest rate of all loans under this loan facility is 8% per annum.

 

2. The interest will start to accrue on each loan on the date Party A transfers
the loaned amount to Party B. The payment of interest shall be made monthly.
Party B shall pay in full the principal of loan together with the interest
accrued therein at the end of the term of each loan.

 



 

 

 

3. Party B designates the bank account below to be the receiving account and
guarantees its authenticity. Party A shall transfer each loan under this loan
agreement to this account.

 

  Name of Bank: Bank of Dalian, Beijing Branch Business Department   Account
Name: Beijing Zhong Ran Wei Ye Gas Co. Ltd.   Account Number: 5713 3220 9001 441

 

4. Party A designates the bank account below to be the receiving account and
guarantees its authenticity. Party B shall pay the principal of loan together
with the interest accrued therein at the end of each term.

  Name of Bank: China Citic Bank, Zhengzhou Zhengdong New District Sub-branch  
Account Name: ZhongYu (Henan) Energy Holdings Limited   Account Number: 7393
2101 8260 0006 605

 

5. Party B may prepay each loan upon seven days’ written notice to Party A and
the interests shall be calculated based on the actual number of days for which
the loan is outstanding.

 

Article IV. Extension of Repayment Period

 

If Party B cannot repay on time and need an extension, Party B shall send Party
A a written request twenty business days before the scheduled repayment date
and, upon Party A’s approval, Party A and B may enter into an agreement for such
extension of repayment.

 

Article V. Security

 

Party B voluntarily pledge its shareholder dividend rights of Beijing ZhongRan
Xiangke Oil and Gas Technology Co., Ltd. as security for repayment of loan under
this contract.

 

Party B agrees that Party A is entitled to demand Beijing ZhongRan Xiangke Oil
and Gas Technology Co., Ltd. (“Zhongran Xiangke”) to distribute the dividends
directly to Party A in the event that Party B does not repay the principal or
the interests of the loan on time. If there has been no dividends from Zhongran
Xiangke by the date of the scheduled maturity, Party B agrees to use the sales
income of Zhongran Xiangke to repay Party A the principal and the interests of
the loan.

 



1

Exhibit 10.1

 

Article VI. Representations and Warranties of Party B

 

1. Party B is a legal entity duly organized under the laws of the People’s
Republic of China and it has the required civil rights and capacity to enter
into and perform this contract and can bear civil liability independently.

 

2. All the documents, statements, financial vouchers and representations
provided by Party B related to the loan are lawful, true, accurate and complete.

 

Article VII. Obligations of Party B

 

1. Party B shall be responsible for all the relevant fees incurred in connection
with the Loan Contract and shall repay the principal and interests of the loan
pursuant to this agreement.

 

2. During the term of the loan, if there is a material change to Party B’s
business and decision making that would impact Party A’s rights under this
agreement (including, without limitation, debt-equity swap, reorganization,
merger, division, establishing a joint venture, collaboration and change of
business scope or registered capital), Party B shall notify Party A in writing
at least thirty calendar days in advance and implement its repayment obligation
or prepay the principal and interests or provide securities recognized by Party
A.

 

3. Party B should accept inspections by Party A. Upon request by Party A, Party
B should provide Party A with reports and other documents that truthfully
reflect the usage of the loan.

 

4. Party B may not directly or indirectly transfer its obligations under this
agreement without Party A’s written consent.

 

5. Before Party B transfers or disposes all or the majority of its material
assets or sales incomes, Party B shall notify Party A in writing at least thirty
calendar days in advance and implement its repayment obligation or prepay the
loan or provide assurance acceptable to Party A.

 

6. Upon the occurrence of any event that will affect Party B’s ability to
perform under this agreement, including, without limitation, significant
business disputes, suspension of business, close of business, bankruptcy,
dissolution, revocation of business license, deterioration of financial
conditions, Party B shall notify Party A in writing immediately.

 



2

Exhibit 10.1

 

7. Upon the occurrence of suspension of business, close of business, bankruptcy,
dissolution, revocation of business license or net loss with respect to a
guarantor or the depreciation in value of the collateral pledged to secure the
loan under this agreement, Party B shall transfer new collateral acceptable by
Party A.

 

8. If Party B changes its company name, legal representative, project manager,
company location, phone number, fax number, etc. during the term of the loan,
Party B shall notify Party A in writing within three business days upon such
change.

 

Article VIII. Obligations of Party A

 

1. Party A shall transfer the loan in full amount and on time to Party B
pursuant to this agreement.

 

2. Party A shall keep confidential any business secrets of Party B that Party A
became aware of during the negotiation, execution, and performance of this
agreement and any material, data, and other information that Party B requested
confidential treatment for.

 

3. Party A shall compute the interests based on the interest rate and term of
the loan provided in this Agreement. Party A shall give its consent to Party B’s
prepayment of the loan upon its receipt of Party B’s written notice.

 

Article IX. Liability for Breach of Contract

 

1. Upon the execution of this agreement, the party who fails to perform its
obligations pursuant to the terms herein shall be liable for such violation of
the agreement.

 

2. Upon the occurrence of any of the following events, Party A may demand Party
B to repay the principal, interests and other fees incurred in connection with
the loan and the loan shall be accelerated to mature on the date of such demand:

 



  (1) Party B fails to repay the principal and interests of the loan and does
not cure such failure upon Party A’s written notice;         (2) The suspension
of business, close of business, bankruptcy, dissolution, revocation of business
license, involvement in material commercial dispute, or deterioration of
financial conditions with respect to Party B;         (3) Party B fails to use
the proceeds from the loan facility in accordance with this agreement;        
(4) Any significant event that jeopardizes or impairs or could jeopardize or
impair the rights and interests of Party B.



  



3

Exhibit 10.1

 



3. Party A may demand a default interest calculated at an interest rate equal to
0.5% per annum on the due and unpaid amount of interest of the loan from the
date of default until the defaulted payment is repaid; Party A may demand a
default interest calculated at an interest rate equal to 0.2% per annum on the
due and unpaid amount of principal of the loan from the date of default until
the defaulted payment is repaid.

 

Article X. Dispute Resolution

 

Any dispute arising out of or in connection with the performance of this
agreement or any other matters not covered herein shall be resolved by
consultation between the parties; if the dispute cannot be resolved by
consultation, it will be submitted to the court of the place of execution of
this agreement.

 

Article XI. Effectiveness, Amendment and Termination

 



1. This agreement shall come into effect upon the satisfaction of the following
three conditions:

 



  (1) Signed by the legal representatives of Party A and B, respectively;      

 

 

(2) Stamped with the company seal;   (3) Party B has executed all the necessary
documents in compliance with law and its policies to pledge its shareholder
dividend rights of Beijing ZhongRan Xiangke Oil and Gas Technology Co., Ltd. and
has completed any necessary procedures to pledge such dividend rights.



  

2. After this agreement becomes effective, the parties may unilaterally amend or
terminate this agreement, subject to the provisions herein; if the parties need
to amend or terminate this agreement, the parties shall consult with each other
and reach an agreement in writing.

 



4

Exhibit 10.1

 

Article XII. Others

 

1. Party A and B may enter into other agreements on uncovered matters as annexes
to this agreement . Any such annex, amendment or supplement to this agreement
shall form part of this agreement and shall have the same legal effect.

 

2. This agreement is executed and delivered in four counterparts, each of which
is deemed an original, two for each party.

  

  

Party A:      ZhongYu (Henan) Energy Holdings Limited

(COMPANY SEAL)

Party B:       Beijing Zhong Ran Wei Ye Gas Co., Ltd.

(COMPANY SEAL)

Legal Representative: /s/ LU, Zhaoheng   Legal Representative: /s/ Liu, Yuchuang
Date:           May 9, 2014 Date:           May 9, 2014

 

 

5



 

 

 

 

